DILLON, Circuit Judge.
The case was submitted at the term, and as it involved an important question, time was taken to consider it.
I have given it considerable reflection, and have submitted the record and the arguments to Mr. Justice Miller. He was strongly inclined to the opinion that the most favorable view to the petitioner is that at least two distinct offences were charged, one in the first and one in the third count; that after conviction, by force of section 1024 of the Revised Statutes, these two offences must be treated, in this proceeding, as having been “properly joined,” the defendant having taken no exception to the joinder at or before the trial, but having pleaded guilty to the whole indictment, and that, as a consequence, the judgment of the court is good to the extent of four years imprisonment at least: and that since that period has not elapsed, the petitioner is not entitled to his discharge on ha-beas corpus at this time.
Without going into the learning as to the power to render cumulative judgments in criminal cases, either in felonies or misdemeanors, or whether the offences charged against the petitioner are felonies or misdemeanors, nor what is the effect, logical or legal, of section 1024 of the Revised Statutes upon the rule or doctrine of the common law in this behalf, I concur in the view which impressed Justice Miller as the sound one, and which is above indicated; and'I hold that the petitioner is not entitled to his discharge at this time. Whether he can successfully apply to be discharged on habeas corpus at the end of four years, we do not determine.
This case coming before us on habeas corpus, is distinguishable from U. S. v. Maguire [Case No. 15,708]. and, besides, the whole question as to the power of the federal court to render cumulative judgments was in that case expressly left open for further consideration. In this collateral proceeding it must be taken, for the reasons above suggested, that at least two offences were properly joined; and that, although the judgment of the court may have been erroneous, it was not void. The petitioner must be remanded. Ordered accordingly.